DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 10-11 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 16-18 of U.S. Patent No. 11,061,578. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 16-18 contain every element of claims 1-3, 10-11 and 21-22 of the instant application and as such anticipates claims 1-3, 10-11 and 21-22 of the instant application. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims of the instant application
Claims of US Patent No. US 11,061,578 
1. A system comprising: 

a counter; 

memory cells configured to store data for a memory device; 

at least one processing device; and 

memory containing instructions configured to instruct the at least one processing device to: 

perform an erase operation to erase at least a portion of the memory cells, the erase operation using erase pulse slices; determine erase credits associated with the erase operation


wherein the erase credits include a respective erase credit associated with each of the erase pulse slices; 

store, using the counter, a total of the erase credits associated with the erase operation; 



determine, based on the stored total of the erase credits, an extent of erasure of the portion of the memory cells; and 

in response to determining that the extent of erasure has reached a threshold, complete the erase operation.
16. A system comprising...

17... a counter... 

16...memory cells configured to store data for a memory device... 

...at least one processing device; and... 

...memory containing instructions configured to instruct the at least one processing device to...

...perform an erase operation to erase at least a portion of the array of memory cells, the erase operation using erase pulse slices; determine erase credits associated with the erase operation...

...wherein the erase credits include a respective erase credit associated with each of the erase pulse slices..., 

17.... a counter configured to store a total of the erase credits associated with the erase operation...


16...determine, based on the erase credits, an extent of erasure of the portion of the array of memory cells and...

...in response to determining that the extent of erasure has reached a predetermined threshold, complete the erase operation.
2. The system of claim 1, wherein the instructions are further configured to instruct the at least one processing device to:

in response to a read request from a host device that requests data stored in the memory device, suspend the erase operation to provide an interruption point for performing a read operation;

after completing the read operation, determine the total of the erase credits stored in the counter; and

determine whether to resume the erase operation based on the stored total of the erase credits.
18. The system of claim 17, wherein the instructions are further configured to instruct the at least one processing device to: 

in response to a read request from a host device that requests data stored in the memory device, suspend the erase operation to provide an interruption point for performing a read operation; 

after completing the read operation, determine the total of the erase credits stored in the counter; and 

determine whether to resume the erase operation based on the stored total of the erase credits.
3. The system of claim 1, wherein the instructions are further configured to instruct the at least one processing device to:

in response to receiving a suspend request, suspend the erase operation and perform a read operation; and


after completing the read operation, determine whether to resume the erase operation based on the stored total of the erase credits.
18. The system of claim 17, wherein the instructions are further configured to instruct the at least one processing device to: 

in response to a read request from a host device... suspend the erase operation to provide an interruption point for performing a read operation; after completing the read operation...

...after completing the read operation.... determine whether to resume the erase operation based on the stored total of the erase credits.
10. A method comprising:

monitoring, by a controller of a memory device, an erase operation;

determining, by the controller, erase credits associated with the erase operation;

storing, using a counter, a total of the erase credits;

determining, based on the stored total of erase credits, an extent of erasure; and

in response to determining that the extent of erasure has reached a threshold, completing the erase operation.
1. A method comprising...

...monitoring erase pulse slices used in the erase operation; 

...determining erase credits associated with the erase operation...

9... storing a total of the erase credits using a counter

...determining, based on the erase credits, an extent of erasure of the memory...

1...in response to determining that the extent of erasure has reached a predetermined threshold, completing the erase operation.
11. The method of claim 10, wherein determining the extent of erasure comprises comparing the stored total to the threshold.
1. determining, based on the erase credits, an extent of erasure of the memory; and in response to determining that the extent of erasure has reached a predetermined threshold, completing the erase operation.
20. A non-transitory machine-readable storage medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to:

perform an erase or program operation for a memory;



determine credits associated with the erase or program operation;

store a number of the credits associated with the erase or program operation;


determine, based on the stored number of the credits, an extent of erasure or programming of the memory; and

in response to determining that the extent of erasure or programming has reached a first threshold, complete the erase or program operation.
16. A system comprising...
...memory containing instructions configured to instruct the at least one processing device to...


...memory cells configured to store data for a memory device... ...instructions configured to... ...perform an erase operation to erase at least a portion of the array of memory cells,

...determine erase credits associated with the erase operation...

17...a counter configured to store a total of the erase credits associated with the erase operation...

16... determine, based on the erase credits, an extent of erasure of the portion of the array of memory cells; and...

... in response to determining that the extent of erasure has reached a predetermined threshold, complete the erase operation.
21. The non-transitory machine-readable storage medium of claim 20, wherein the erase operation is performed, and the instructions further cause the at least one processing device to:

in response to receiving a suspend request, suspend the erase operation; and



determine whether to resume the erase operation based on the stored number of the credits.
18. ...wherein the instructions are further configured to instruct the at least one processing device to...


... in response to a read request from a host device that requests data stored in the memory device, suspend the erase operation to provide an interruption...

...determine whether to resume the erase operation based on the stored total of the erase credits...


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-13, 17-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As an initial matter, under the Alice Framework Step 1 analysis, claims 10-13, 17, 19-23 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 10-13, 17 and 19 claim a process, and claims 20-23 claim an article of manufacture.
Regarding claim 10: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea of monitoring an erase operation, determining erase credits associated with the erase operation, determining, based on the stored total of erase credits, an extent of erasure, and determining that the extent of erasure has reached a threshold, because the broadest reasonable interpretation of the limitations recite a mental process. For example, a person could mentally time an erase operation (i.e. monitor), count the number of seconds that have passed (i.e. determining erase credits associated with the erase operation), could determine a % of erasure based on knowing the total erase time required vs the total erase time elapsed (i.e. 6 seconds elapsed, 10 seconds required = 60% erased), and could determine that the extent of erasure has reached a threshold (i.e. 10 seconds elapsed, 10 seconds required = 100% threshold met = erasure has met a threshold). (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2]). For these reasons, the claims recite an abstract idea.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional limitations that the monitoring of the erase operation and the determining the erase credits are performed with a controller and a counter stores the erase credits. However, these elements are recited at a high level of generality (i.e. no specific physical details of the controller are claimed, and the counter is only claimed for performing the generic computer function of storing data) such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The claims also recite the abstract idea storing the total of the erase credits. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception as it is analogous to other limitations found to be mere data gathering by the courts such as  testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); or Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754. Therefore, this additional limitation only amount to mere data gathering and does not integrate the judicial exception into a practical application [MPEP 2106.05(g)].
Finally, the claim recites the additional limitation of completing the erase operation, performed in response to determining the extent of erasure has reached a threshold. However, this limitation only recites the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015)  [MPEP 2106.05(f)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea with the additional requirement  to “apply it” by a reciting the idea of a solution or outcome and mere instructions to apply it by a generic controller with a generic memory device to use computers as tools to implement the abstract idea. Reciting the idea of a solution or outcome and instructions to apply an exception using generic computer components cannot provide an inventive concept. [See MPEP 2106.05(f)]. Furthermore, the additional step of storing the total of the erase credits using a counter is insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional. For example, courts have found electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 to be well-understood, routine, and conventional activity. Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 1 is not patent eligible
Regarding claim 11: 
The method of claim 11 only modifies the abstract idea recited in claim 10 in such a way that it may still be performed mentally (i.e. a person can mentally perform a comparison of a value to a threshold). Accordingly, claim 11 is not patent eligible for reasons analogous to claim 10. 
Regarding claim 12: 
The additional limitations in claim 12 only function to limit the application of the abstract idea to the field of flash memory, or to limit the technological environment to that of flash memory arrays, which does not integrated the judicial exception into a practical application under step 2A prong 2, and does not provide significantly more than the abstract idea by itself under step 2B. MPEP 2106.05(h)]. For these reasons, claim 12 is not patent eligible according to a similar analysis to that performed for claim 10 with the additional considerations performed for claim 12 above. 
Regarding claim 13: 
The additional limitations in claim 13 (“wherein each of the erase credits is based on an erase voltage) only recite insignificant extra-solution activity by selecting a particular source or data type to be manipulated, similar to other limitations found to be mere data gathering and output by the courts: limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937; selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Accordingly, the limitation does not integrate the judicial exception into a practical application under Step 2A prong 2. [MPEP 2106.05(g)]. Furthermore, the insignificant extra-solution activity recites well-understood, routine, and conventional activity at a high level of generality, similar to other limitations found to bell well-understood, routine, and conventional activity found by the courts such as: performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. For these reasons, claim 13 is not patent eligible according to a similar analysis to that performed for claim 10 with the additional considerations performed for claim 13 above.
Regarding claim 17: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 10 and additionally recites the mental process of “after completing the erase operation, determining whether to resume the erase operation based on the stored total of the erase credits” for which the broadest reasonable interpretation includes comparing the erase credits (i.e. a value) to a threshold, which may be performed mentally, and accordingly recites an additional abstract idea. ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
The claim recites the additional limitation of “in response to receiving a suspend request, suspending the erase operation and performing a read operation”, which only functions to limit the application of the abstract idea to the field of memory systems that support suspending erase operations [see Spec [0006-0007] [0017-0020]], limiting the field of use or technological environment cannot provide an inventive concept to integrate the exception into a practical application [MPEP 2106.05(h)]. Furthermore, the limitation only recites the idea of a solution or outcome (i.e. suspend an erase operation to perform a read operation) and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). [MPEP 2106.05(f)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis and the analysis for claim 10, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea and the additional limitations only function to limit the application of the abstract idea to the field of use or technological environment of memory devices that can suspend erase operations to perform read operations, as noted specification [0006-0007] [0017-0020]. Furthermore, the limitation adds the additional requirement to “apply it” by a reciting the idea of a solution or outcome (i.e. suspend an erase operation to perform a read operation). Reciting the idea of a solution or outcome is mere instructions to apply the abstract idea and cannot provide an inventive concept. See MPEP 2106.05(f). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 17 is not patent eligible.
Regarding claim 18: 
Claim 18 further recites the idea of a solution or outcome without reciting any further details of how to accomplish the claimed invention (the claim only specifies how the result is not accomplished (“without performing a verify operation to determine an erase state of memory cells of the memory device”), and not how the result is accomplished). Accordingly, claim 18 is rejected according to a similar analysis as performed for claim 17.  
Regarding claim 19: 
The additional limitation from claim 19 only functions to recite insignificant extra-solution activity (“after completing the erase operation, resetting the counter”) by reciting necessary data gathering and output for performing the abstract idea. For example, the additional limitation amounts to mere data gathering, such as “consulting and updating an activity log” found to be insignificant extra-solution activity by the counts in Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 (i.e. the counter is reset to “update” the extent of erase based on the total erase credits) [MPEP 2106.05(g)]. Additionally, the limitation is recited at a high level of generality, and is analogous to other well-understood, routine, and conventional activity identified by the courts, such as electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Accordingly, the limitation is well-understood, routine, and conventional and does not provide an inventive concept or significantly more than the abstract idea by itself. [MPEP 2106.05(d)]. Accordingly, for the reasons cited above and for reasons analogous to those analyzed for claim 10 and 17, claim 19 does not recite patent eligible subject matter.
Regarding claim 20: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea to determine erase credits associated with the erase operation, determine based on the stored total of erase credits, an extent of erasure, and determine that the extent of erasure has reached a threshold, because the broadest reasonable interpretation of the limitations recite a mental process. For example, a person could mentally count the number of seconds that have passed (i.e. determine erase credits associated with the erase operation), could determine a % of erasure based on knowing the total erase time required vs the total erase time elapsed (i.e. 6 seconds elapsed, 10 seconds required = 60% erased), and could determine that the extent of erasure has reached a threshold (i.e. 10 seconds elapsed, 10 seconds required = 100% threshold met = erasure has met a threshold). (“mental processes include observations, evaluations, judgments, and opinions” [MPEP 2106.04(a)(2)(III) ¶2]). For these reasons, the claims recite an abstract idea.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claims recite the additional limitation of a non-transitory machine-readable storage medium storing instructions which, when executed on at least one processing device, cause the at least one processing device to perform the claimed limitations. However, these elements are recited at a high level of generality to implement generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
The claim recites the additional limitation to perform an erase or program operation and to store a number of credits associated with the erase or program operation. However, these limitations amount to mere necessary data gathering for performing the abstract idea and are analogous to other limitations found as such by the courts. For example, testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754)
Finally, the claim recites the additional limitation to complete the erase operation, performed in response to determining the extent of erasure has reached a threshold. However, this limitation only recites the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015)  [MPEP 2106.05(f)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea with the additional requirement  to “apply it” by a reciting the idea of a solution or outcome and mere instructions to apply it by a generic controller with a generic memory device to use computers as tools to implement the abstract idea. Reciting the idea of a solution or outcome and instructions to apply an exception using generic computer components cannot provide an inventive concept. [See MPEP 2106.05(f)]. Furthermore, the additional step of storing the total of the erase credits and performing an erase or program operation is insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional. For example, courts have found electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 to be well-understood, routine, and conventional activity. Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 20 is not patent eligible.
Regarding claim 21: 
Claim 21 is rejected for reasons similar to the analysis performed above for claim 20 with an analysis for the additional limitations of claim 21 performed analogously to those performed for the additional limitations from claim 17.
Regarding claim 22: 
Claim 22 further recites the idea of a solution or outcome without reciting any details of how to accomplish the claimed invention (the claim only specifies how the result is not accomplished (“without performing a verify operation to determine an erase state of memory cells of the memory device”), and not how the result is accomplished). Accordingly, claim 22 is found to not be patent eligible according to a similar analysis as performed for claim 21.  
Regarding claim 23: 
Claim 22 further recites details to those analyzed in claim 17 and the analysis applied in claim 21. Accordingly, claim 23 is found to not be patent eligible for reasons analogous to claims 21 and 17.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent Application Pub. No. US 2004/0047181 A1 (Piersimoni). 
Regarding claim 10: 
Piersimoni discloses, a method comprising: monitoring, by a controller of a memory device, an erase operation (by disclosing that an erase instruction is performed by the write state machine (WSM) microcontroller (100) with a WSM (32) of a flash memory device (20) (i.e. controller of a memory device) [0027]) Erase pulses (i.e. erase pulse slices) are both timed and counted (i.e. monitored) during an erase operation by a period counter (76) and an event counter (74) respectively [0038-0040]); determining erase credits associated with the erase operation (by disclosing that the period counter times each pulse period (i.e. adds (determines) erase credits during the erase operation) and the event counter counts each pulse (i.e. adds (determines) erase credits during the erase operation) [0038-0040] [Fig. 2A]) wherein the erase credits include a respective erase credit associated with each of the erase pulse slices (by disclosing that the period counter times the pulses (i.e. adds counts during each of the erase pulses) and that the event counter counts each pulse (i.e. adds a count for each erase pulse) [0038-0040] [0063-0064]) determining, based on the erase credits, an extent of erasure of the memory; and in response to determining that the extent of erasure has reached a predetermined threshold, completing the erase operation (when the period counter hits a selected value (i.e. threshold) (i.e. determining an extent of erasure of the memory (i.e. completed)) or the event counter hits a maximum (i.e. threshold) the instruction decoder (105) will select the next address in the program or erase sequence based on the information (i.e. because the previous erase operation ends (is completed)) [0040] [0063-0064]).  
Regarding claim 11:
The method of claim 10 is anticipated by Piersimoni. 
Piersimoni further discloses, wherein determining the extent of erasure comprises comparing the stored total to the predetermined threshold (by disclosing that when the period timer (i.e. total of the erase credits (i.e. because a timer effectively adds 1 every time)) or the event counter (i.e. total of the erase credits (i.e. because a counter effectively adds 1 each iteration) reaches a specific maximum (i.e. comparing the total to the predetermined threshold) then the erase operation ends (is completed) and the instruction decode (105) selects a next address to operate on [0063-0064] [0038-0040] [Fig. 2A]). 
Regarding claim 12: 
The method of claim 10 is anticipated by Piersimoni. 
Piersimoni further discloses, wherein the memory device includes a flash memory array (by disclosing that the flash memory device (20) has a flash memory array (22) [0022] [0074]).
Regarding claim 13:
The method of claim 10 is anticipated by Piersimoni. 
Piersimoni further discloses, wherein each of the erase credits is based on an erase voltage (by disclosing that the period counter (76) determines and times the pulse periods for array voltages for an erase operation (i.e. erase voltages) (i.e. the timer times the erase voltage (i.e. based on an erase voltage)). Furthermore, the event counter determines when the maximum number of erase operations (i.e. pulses (i.e. applying the erase voltage)) has been reached (i.e. is based on an erase voltage) [0038] [0040]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2012/0254515 A1 (Melik-Martirosian) in view of US Patent Application Pub. No. US 2011/0055453 A1 (Bennett).
Regarding claim 1: 
Melik-Martirosian discloses, a system comprising: memory cells configured to store data for a memory device (NAND array (108) [Fig. 1]); at least one processing device; and memory containing instructions configured to instruct the at least one processing device to: perform an erase operation to erase at least a portion of the array of memory cells, the erase operation using erase pulse slices (by disclosing that the controller (101) may contain a processor and instructions executed by the processor for performing the operation of program, erase, and read operations of the memory [0024-0025]. Rather than perform an erase operation as one continuous operation until completion, the controller divides the erase operation into a number of pulses until the memory verifies as erased. In this way, the erase operation may be suspended after any of the pulses and the blocking effect of the erase operation may be reduced [0044])
Melik-Martirosian does not explicitly disclose, but Bennett teaches, a counter (by teaching the timer (i.e. counter) [0042]) determine erase credits associated with the erase operation, wherein the erase credits include a respective erase credit associated with each of the erase pulse slices; store, using the counter, a total of the erase credits associated with the erase operation, (by disclosing an erase operation may be timed, such that the time period of each erase pulse is added to the timer (i.e. a respective credit associated with each of the erase pulse slices), in this way, the timer will store the total time that the erase operation has been performed [0042] [0048] [0056]); determine, based on the stored total of the erase credits, an extent of erasure of the portion of the array of memory cells; and in response to determining that the extent of erasure has reached a predetermined threshold, complete the erase operation (by disclosing that when the erase operation is timed, an erase time may be chosen that is statistically long enough to ensure within acceptable probability that all memory cells in the block will be empty, in this way, when the timer reaches the erase time (i.e. determining that the extent of erasure has reached a predetermined threshold), the erase operation may be completed [0056]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instructions of the controller for performing the erase operation in pulses disclosed by Melik-Martirosian to include instructions for starting and stopping a timer until a set erase time is met to determine to complete an erase operation as taught by Bennett. 
One of ordinary skill in the art would have been motivated to make this modification because using a timer with a set erase time based on statistics instead of a verification routine performed after each of many pulses to determine the completion of an erasure operation may reduce time and complexity for the erasure operation and memory system, as taught by Bennett in [0056]. 
Regarding claim 6: 
The method of claim 1 is made obvious by Melik-Martirosian in view of Bennett (Melik-Martirosian-Bennet).
Melik-Martirosian further discloses, wherein the memory device is a flash memory device, and the at least one processing device includes a controller configured to receive requests from the host device (by disclosing that the controller (101) with the processing device receives requests through the interface (105) from the host device (104), where the controller (101) has its own I/O interface [Fig. 1] [0024] [0025] [0028]).
Regarding claim 9: 
The method of claim 1 is made obvious by Melik-Martirosian-Bennett.
Melik-Martirosian does not explicitly disclose, but Bennett teaches, wherein the instructions are further configured to instruct the at least one processing device to: after determining the extent of erasure (by teaching that after incrementing the timer according to the duration of the erase operation), determine whether a suspend request has been received (it is determined whether an interrupt for the current operation is requested based on a register (i.e. a suspend request has been received) because a read request is received (i.e. suspend request) [0004]) in response to determining that the suspend request has been received, suspend the erase operation and perform a read operation; and after completing the read operation, resume the erase operation (by disclosing that the erase command is suspended while the read operation is performed in response to the read request being received and the interruption request being set in the registers, and then the erase operation is resumed after the read operation is performed [0004] [0014] [0036] [0042] [0047-0049] [0053] [0056-0057]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instructions of the controller for performing the erase operation in pulses disclosed by Melik-Martirosian to include instructions for starting and stopping a timer for an erase operation in response to an interrupt request to perform a read command, in order to perform the read command while the timer is paused, and then resume the timer until a set erase time is met to determine to complete an erase operation as taught by Bennett. 
One of ordinary skill in the art would have been motivated to make this modification because using a timer with a set erase time based on statistics instead of a verification routine to determine the completion of an erasure operation may reduce time and complexity for the erasure operation and memory system, and an erase operation may be interrupted and resumed without significant loss of efficiency, as taught by Bennett in [0056-0057]. 
Regarding claim 20: 
Melik-Martirosian discloses, a non-transitory computer readable medium storing instructions, which when executed on at least one processing device, cause the at least one processing device to: perform an erase or program operation for a memory (by disclosing that the controller (101) may contain a processor and instructions executed by the processor for performing the operation of program, erase, and read operations of the memory [0024-0025]. The instructions may be stored on a ROM (i.e. non-transitory computer readable medium) [0024]. Rather than perform an erase operation as one continuous operation until completion, the controller divides the erase operation into a number of pulses (i.e. causes the at least one processing device to perform an erase operation for a memory) until the memory verifies as erased. In this way, the erase operation may be suspended after any of the pulses and the blocking effect of the erase operation may be reduced [0025] [0044])
Melik-Martirosian does not explicitly disclose, but Bennett teaches, determine credits associated with the erase or program operation, store a number of the credits associated with the erase or program operation, (by disclosing an erase operation may be timed, such that the time period of each erase pulse is added to the timer (i.e. a respective credit associated with each of the erase pulse slices), in this way, the timer will store the total time that the erase operation has been performed [0042] [0048] [0056]); determine, based on the stored number of the credits, an extent of erasure or programming of the memory cells; and in response to determining that the extent of erasure or programming has reached a first threshold, complete the erase or program operation (by disclosing that when the erase operation is timed, an erase time may be chosen that is statistically long enough to ensure within acceptable probability that all memory cells in the block will be empty, in this way, when the timer (i.e. based on the stored number of the credits) reaches the erase time (i.e. determining that the extent of erasure has reached a predetermined threshold), the erase operation may be completed [0056]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instructions of the controller for performing the erase operation in pulses disclosed by Melik-Martirosian to include instructions for starting and stopping a timer until a set erase time is met to determine to complete an erase operation as taught by Bennett. 
One of ordinary skill in the art would have been motivated to make this modification because using a timer with a set erase time based on statistics instead of a verification routine to determine the completion of an erasure operation may reduce time and complexity for the erasure operation and memory system, as taught by Bennett in [0056]. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Melik-Martirosian-Bennett in further view of US Patent Application Pub. No. US 2009/0010071 A1 (Lee).
Regarding claim 7: 
The method of claim 1 is made obvious by Melik-Martirosian-Bennett.
Melik-Martirosian does not explicitly disclose, but Lee teaches, wherein completing the erase operation comprises performing a verify operation to determine whether the portion of the memory cells has been erased.(by disclosing that after an erase operation (S110), an erase verify with an increased Vth may be performed (120) to test if the memory cells are weakly erased [Fig. 7] [0028] [0040-0041]. If the memory cells are weakly erased, the memory cells may be re-erased. If the memory cells have failed the verify operation a predetermined number of times, or if the predetermined number of wordlines fail the erase verify operation the block may be marked as a bad-block [0051] [0061-0062] [Fig. 10]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the completion of the erase operation at the end of the timer disclosed by Melik-Martirosian in view of Bennett to include the erase verification test with the increased Vth as taught by Lee so that weakly-erased cells can be detected and re-erased or removed as bad blocks as taught by Lee. 
One of ordinary skill in the art would have been motivated to make this modification because it would enable the memory device to screen weakly erased memory cells and prevent  programming failures that may occur because they are directed to weakly erased memory cells, as taught by Lee in [0028] [0062]. 
Regarding claim 8: 
The method of claim 7 is made obvious by Melik-Martirosian-Bennett in view of Lee.
Melik-Martirosian does not explicitly disclose, but Lee teaches, wherein the instructions are further configured to instruct the at least one processing device to, in response to determining that the portion of the memory cells has not been erased, use at least one additional ramp or erase pulse slice in the erase operation (by disclosing that after an erase operation (S110), an erase verify with an increased Vth may be performed (120) to test if the memory cells are weakly erased [Fig. 7] [0028] [0040-0041]. If the memory cells are weakly erased, the memory cells may be re-erased (i.e. use at least one additional ramp or erase pulse slice in the erase operation). If the memory cells have failed the verify operation a predetermined number of times, or if the predetermined number of wordlines fail the erase verify operation the block may be marked as a bad-block [0051] [0061-0062] [Fig. 10]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the completion of the erase operation at the end of the timer disclosed by Melik-Martirosian in view of Bennett to include the erase verification test with the increased Vth as taught by Lee so that weakly-erased cells can be detected and re-erased or removed as bad blocks as taught by Lee. 
One of ordinary skill in the art would have been motivated to make this modification because it would enable the memory device to screen weakly erased memory cells and prevent  programming failures that may occur because they are directed to weakly erased memory cells, as taught by Lee in [0028] [0062]. 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2004/0047181 A1, (Piersimoni) in view of US Patent Application Pub. No. US 2015/0248922 A1 (Hyun).
Regarding claim 14: 
The method of claim 10 is anticipated by Piersimoni.
Piersimoni does not explicitly disclose, but Hun teaches wherein the erase operation uses one or more ramps, the method further comprising determining a respective erase credit associated with each of the ramps (by teaching that if an erase pulse uses a ramp, it may cause less wear due to gradually increasing voltage being applied with each iteration instead of a default instantaneous voltage for each pulse after an initial pulse and mitigates the damage to the memory cells [0094] [0099] [0126] [0128]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the erase pulses disclosed by Piersimoni to include the voltage ramp as taught by Hyun and therefore timing the pulses as taught by Piersimoni would include timing the voltage ramps (i.e. determining a respective erase credit associated with each of the ramps) as taught by Piersimoni in view of Hyun. 
One of ordinary skill in the art would have been motivated to make this modification because using the voltage ramps mitigates the damage to the memory cells and causes less wear, as taught by Hyun in [0094] [0099]. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Piersimoni in view of Hyun in further view of US Patent No. US 5,287,469 A (Tsuboi).
Regarding claim 15:
The method of claim 14 is made obvious by Piersimoni in view of Hyun.
Piersimoni does not explicitly disclose, but Tsuboi teaches, wherein the respective erase credit associated with each of the ramps is determined based on a voltage profile of the ramp (by teaching that the time that should be tracked for an erase operation should not include the time required to raise the voltage up to the required voltage level in order to start erasing (T1) [Fig. 8]. Accordingly, the timer for tracking the duration of an erase operation should only start once the erase voltage has reached a valid level to begin erasing (i.e. wherein the erase credit associated with each of the ramps is determined based on a voltage profile of the ramp) [Col 7: line 21 – Col 8: line 3]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the counting of an erase pulse ramp disclosed by Piersimoni in view of Hyun to include the only counting the portion of the ramp after it has reached a threshold voltage that performs valid or substantial data erasing as taught by Tsuboi.
One of ordinary skill in the art would have been motivated to make this modification because it would prevent the count value of the timer for performing the erase operation from counting the portion of the erase operation that does not validly or substantially perform the erasing, because an erase operation is complete when the threshold voltage has been applied for the threshold amount of time as taught by Tsuboi in [Col 3: lines 1-12] [Col 7: line 21 – Col 8: line 3]. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Piersimoni in view of Hyun in further view of US Patent No. US 10,643,711 B1 (Yuan).
Regarding claim 16: 
The method of claim 14 is made obvious by Piersimoni in view of Hyun. 
Piersimoni does not explicitly disclose, but Yuan teaches, further comprising: counting a number of the ramps that have been interrupted by a suspend request; and in response to determining that the number of interrupted ramps has reached a threshold, disabling further interruption of the erase operation by any subsequent suspend request until the erase operation is completed (by teaching that an erase suspend command may be received during a ramp-up section (305) and interrupt the in-process erase operation. However, frequent erase suspend operations performed during the ramp-up section may result in excessive word-line disturb, which may result in the NAND device being more prone to errors [Col 9: lines 35 – 56]. For this reason, a controller may optimize the number of erase suspend operations that may occur by counting the erase suspend operations and setting a maximum number that may be performed during an erase operation (i.e. in response to determining that the number of interrupted ramps has reached a threshold, disabling further interruption) [Col 10: lines 3-17] [Fig. 3] [Fig. 6] (806 – N) (810) “prevent erase suspend operations from being performed”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of the voltage ramps disclosed by Piersimoni in view of Hyun to include the maximum number of ramps that may be interrupted before the erase operation is performed without further interruption as taught by Yuan. 
One of ordinary skill in the art would have been motivated to make this modification because too many suspensions of an erase operation during a ramp may result in excessive word-line disturb and make the memory more prone to errors, as taught by Yuan in [Col 9: lines 35 – 56]. 

Allowable Subject Matter
Claims 4-5 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
For claims 2-5, the prior art of record does not disclose and it would not have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the prior art after suspending an erase operation and performing a read operation, to determine whether to resume the erase operation based on the stored total of the erase credits as recited in claims 2 and 3. Instead, the closest prior art of record appears to merely determine to resume the erase operation based on the fact that it was previously suspended, and not based on any stored total of erase credits or progress indication. However, claims 2 and 3 are not indicated as allowable as they are subject to a double patenting rejection. Claims 4-5 are indicated as allowable by virtue of their dependence from claim 3 and because they are not subject to a double patenting rejection. 
Claims 17-19 recite subject matter not found in the prior art for reasons analogous to those indicated above for claims 2-5. However, claims 17-19 are not indicates as allowable as they are subject to a 35 U.S.C. §101 rejection for not reciting patent eligible subject matter. 
Claims 21-26 recite subject matter not found in the prior art for reasons analogous to those indicated above for claims 2-5. However, claims 21-23 are not indicates as allowable as they are subject to a 35 U.S.C. §101 rejection for not reciting patent eligible subject matter and claims 21-22 are rejected for double patenting. Accordingly, claims 24-26 are indicated as allowable, if rewritten to include all the subject matter of their dependent claims, by virtue of their dependence on claim 21 and because they recite patent eligible subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139